 47hDECISIONS OF NATIONAL LABOR RELATIONS BOARDEdgar L. Landen t/a Speed Mail Service and Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, LocalUnion No. 776. Cases 4-CA-9799, 4-CA-9918,and 4-RC-13460August 25, 1980DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEOn January 9, 1980, Administrative Law JudgeThomas A. Ricci issued the attached Decision inthis proceeding. Thereafter, the General Counseland the Charging Party filed exceptions and sup-porting briefs, and Respondent filed cross-excep-tions and a supporting brief and a brief in opposi-tion to the exceptions of the General Counsel andthe Charging Party.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings,' find-ings, recommendations,2and conclusions of theAdministrative Law Judge only to the extent con-sistent herewith.31. The Administrative Law Judge found, interalia, that Respondent did not violate Section8(a)(l) of the Act when John Clark, an alleged su-pervisor, interrogated employee Harris about herunion activities and told her she would regret sup-porting the Union because "Landen [Respondent'spresident] will fire us or he will close down thecompany before he lets the Union come in." Whilethe Administrative Law Judge found that Clarkmade these remarks to Harris, he concluded thatClark was not a supervisor within the meaning ofthe Act, and, therefore, his remarks were not im-putable to Respondent. We agree with the Admin-i Respondent, the General Counsel, and the Charging Party have ex-cepted to certain credibility findings made by the Administrative LawJudge. It is the Board's established policy not to overrule an administra-tive law judge's resolutions with respect to credibility unless the clearpreponderance of all of the relevant evidence convinces us that the reso-lutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examinedthe record and find no basis for reversing his findings.2 In the absence of exceptions thereto, we adopt, pro forma, the Ad-ministrative Law Judge's recommendations that the Union's Objections 1,8, 9, and 10 be overruled.3 In adopting the Administrative Law Judge's dismissal of the 8(a)3)discharge and layoff allegations of the complaint, we disavow his com-ments suggesting that Respondent's lawful motive can be assumed from251 NLRB No. 64istrative Law Judge that Clark was not a supervi-sor. We nevertheless conclude that Clark's state-ments to Harris are attributable to Respondent be-cause, as fully discussed below, Respondent placedClark in a position where the employees reasonablycould believe that he spoke on behalf of manage-ment.The record shows that during the relevantperiod preceding the election Clark assisted Brown,an admitted supervisor, in running Respondent'sletter shop.4Thus, it is undisputed that Clark as-signed the employees to work on the various ma-chines based on their skill and experience. Fre-quently during the workday, Clark, on his own ini-tiative, transferred employees to different jobs asneeded and corrected employees who performedtheir jobs improperly. Further, Clark admitted thathe was authorized to, and did, initial employee ti-mecards. The record also discloses that, unlike theother employees, Clark did not regularly punch atimeclock and had a key to the plant. Significantly,the record shows that Clark, as did the admitted su-pervisors, informed the employees of periodic lay-offs or that Respondent was placing the employeeson a reduced workweek.It is therefore apparent that Respondent placedClark in a status visibly superior to that of theother employees. In this status, among other things,Clark served as conduit from Respondent to theemployees with respect to such important mattersas job assignments and layoffs. In these circum-stances, we find that Clark's responsibiilty and au-thority were such that the employees reasonablycould have believed that he was allied with, andspoke on behalf of, management.5Moreover, Re-spondent itself apparently considered Clark a su-pervisor. Thus, we note that, shortly after the peti-tion in this case was filed, Respondent summonedits supervisors to a meeting to discuss the unionits supervisors to a meeting to discuss the unionits failure to discharge employee Wissler, the leading union adherent. See,e.g., US. Soil Conditioning Company, 235 NLRB 762, fn 9 (1978). Addi-tionally, with respect to the Administrative Law Judge's refusal to issue abargaining order, we disavow his comments that the Union's failure toseek a bargaining order in its charges filed with the Board indicates that abargaining order is unnecessary. Further, we disavow the AdministrativeLaw Judge's suggestion that the Union's Objection 10 lacked merit be-cause the General Counsel did not issue a complaint on the matter.With respect to the Administrative Law Judge's finding that Respond-ent did not unlawfully lay off employee Keller, the Administrative LawJudge incorrectly stated that Keller was treated the same as the employ-ees placed on "crews," when in fact she was treated differently. Never-theless, in view of the Administrative Law Judge's other findings regard-ing this complaint allegation, with which we agree, we find that Keller'slayoff did not violate the Act.I Respondent prints letters and brochures and inserts them into enve-lopes, labels and mails magazines and brochures, and maintains mailinglists.' Indeed, many of the employees who testified identified Clark as theirsupervisor. SPEED MAIL SERV'ICE477campaign and Clark was among those told toattend. Similarly, in a written evaluation of Clark'sjob performance prior to the advent of the Union,Respondent expressly referred to Clark as a "super-visor." Accordingly, having created the impressionthat Clark was a management representative, suchthat the employees reasonably would believe thathe spoke for management, Respondent must bearresponsibility for the clearly coercive statementsClark made to an employee about the consequencesof organizing.6We therefore find that Respondent,through Clark, violated Section 8(a)(1) of the Actby interrogating Harris about her union activitiesand threatening that the employees would losetheir jobs or the Company would close if theUnion won the election.2. The Administrative Law Judge also foundthat Respondent did not violate Section 8(a)(1) ofthe Act when, in the midst of the union campaign,it changed the time of day when it distributed pay-checks to the employees. Although the Administra-tive Law Judge found that the purpose behind thechange was to retaliate against the employees for"turning towards the Union," he nevertheless con-cluded that Respondent's action could not have co-erced the employees and that, at most, Respondentcommitted a technical 8(a)(1) violation which wasde minimis and insufficient to justify issuance of aformal cease-and-desist order. Additionally, al-though the complaint alleged that Respondent'schange in policy also violated Section 8(a)(3), theAdministrative Law Judge failed to address thisissue. For the reason set forth below, we find, con-trary to the Administrative Law Judge, that by thisconduct Respondent violated Section 8(a)(l) and(3) of the Act.The record shows that prior to the filing of thepetition, it was Respondent's practice to distributepaychecks before lunchtime on Friday mornings.Various employees testified that they used theirlunch hour to cash their checks at a nearby bank.After the advent of the union campaign, Respond-ent, without explanation, began distributing thechecks after lunch. After the election, Respondentresumed its practice of distributing the checks inthe morning. At the hearing, Respondent assertedthat this temporary change in practice was neces-sary because the employees who cashed theirchecks during lunch began exceeding their allottedlunchtime. Respondent further asserted that it re-sumed its practice of distributing the checks in themorning when, in its judgment, the employees hadgotten the "point."6 See, e.g., Columbia Building Materials. Inc., 239 NLRB 1342, 1346-47(1979); Broyhill Company, 210 NLRB 288, 294 (1974), enfd. 514 F.2d 655(8th Cir. 1979).We agree with the Administrative Law Judgethat Respondent's explanation does not withstandscrutiny, particularly in the light of Respondent'sfailure to explain to the employees the reason forthe original change. Nor is there any evidence thatRespondent ever warned the employees about theirsupposedly lengthy lunch periods on paydays. Inthese circumstances, including the timing of Re-spondent's action, and particularly the absence of aconvincing explanation by Respondent, we find, asdid the Administrative Law Judge, that Respond-ent changed its established practice regarding thedistribution of paychecks because of the presenceof the Union. However, contrary to the Adminis-trative Law Judge, we further find that Respond-ent's conduct tended to interfere with the free exer-cise of the employees' rights under the Act andcannot be considered noncoercive or de minimis. Inthis regard, the Administrative Law Judge, in find-ing the misconduct noncoercive, failed to considerthat Respondent's unlawful motive became unmis-takably clear upon its sudden resumption of its es-tablished practice after the Union was defeated inthe election. It is unlikely that the employeesmissed the import of this "sudden" action. Accord-ingly, we find that by such misconduct Respondentviolated Section 8(a)(l) of the Act and we shall in-clude in our Order a provision requiring Respond-ent to cease and desist therefrom. Furthermore,having found that Respondent's actions wereprompted by a desire to retaliate against the em-ployees for their union activities, and thus to dis-courage membership in the Union, we find that Re-spondent also violated Section 8(a)(3) of the Act.73. Since the Administrative Law Judge dismissedthe complaint allegations in their entirety and rec-ommended that the Union's objections to the elec-tion be overruled, he declined to set the electionaside and rejected the General Counsel's requestfor a bargaining order. However, since we havefound that Respondent, through Clark, unlawfullyinterrogated and threatened employee Harrisduring the critical period, and because such mis-conduct, which also was raised in the Union's ob-jections, tended to interfere with the free choice ofthe voters, we shall set the election aside.8WeSee, e.g., Rexart Color and Chemical Co., Inc., 246 NLRB No. 40(1979).The Administrative Law Judge dismissed the additional 8(a)(3) allega-tions of the complaint, relying, in part, on the absence of any demonstrat-ed union animus by Respondent. While we have found, contrary to theAdministrative Law Judge, that Respondent committed certain violationsof the Act, we nevertheless conclude that the General Counsel has notestablished by a preponderance of the evidence that Respondent commit-ted the additional 8(aX3) violations alleged.s As noted above, we also have found that during the preelectionperiod Respondent unlawfully changed its policy of distributing pay-checks before lunch hour in order to retaliate against the employees forContinuedSPEED MAIL SERVICE 477 478DECISIONS OF NATIONAL LABOR RELATIONS B()ARDfind, however, that Respondent's unfair labor prac-tices were not so egregious as to warrant issuanceof a bargaining order. Accordingly, we shall directa second election.CONCLUSIONS OF LAW1. Edgar L. Landen t/a Speed Mail Service is anemployer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2. International Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers of America,Local Union No. 776, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. Respondent, by interrogating an employeeabout her union sympathies and activities, has en-gaged in an unfair labor practice within the mean-ing of Section 8(a)(1) of the Act.4. Respondent, by threatening to discharge theemployees or close down the Company if theUnion won the election, has engaged in an unfairlabor practice within the meaning of Section8(a)(1) of the Act.5. Respondent, by changing its established prac-tice of distributing the employees' paychecks priorto the lunch hour because of the employees' unionactivities, has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) and (3) of theAct.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Edgar L. Landen t/a Speed Mail Service, Harris-burg, Pennsylvania, its officers. agents, successors,and assigns, shall:1. Cease and desist from:(a) Interrogating its employees about their unionsympathies and activities.(b) Threatening to discharge its employees ordiscontinue operations because of the employees'support for the Union.(c) Changing its established practice of distribut-ing the employees' paychecks prior to the lunchhour because of the employees' union activities.(d) In any like or related manner interferingwith, restraining, or coercing its employees in theexercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Post at its premises at Harrisburg, Pennsylva-nia, copies of the attached notice marked "Appen-dix."9Copies of said notice, on forms provided bytheir union activity. However, since we have found the unlawful threatand interrogation of employee Harris tended to interfere with the resultsof the election, we find it unnecessary to rely on Respondent's unlawfulchange in its manner of distributing the paychecks in the setting the elec-tion aside.the Regional Director for Region 4, after beingduly signed by Respondent's representative, shallbe posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(b) Notify the Regional Director for Region 4, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.IT IS FURTHER ORDERED that the complaint be,and it hereby is, dismissed insofar as it alleges vio-lations of the Act not specifically found herein.IT IS FURTHER ORI)ERED that the election heldon April 18, 1979, in Case 4-RC-13460 be, and ithereby is, set aside, and that said case is hereby re-manded to the Regional Director for Region 4 forthe purpose of scheduling and conducting anotherelection at such time that he deems circumstanceswill permit the free choice of a bargaining repre-sentative.[Direction of Second Election and Excelsior foot-note omitted from publication.]MEMBER PENEL.IO, dissenting in part:I agree with my colleagues that, as found by theAdministrative Law Judge, Respondent did notviolate Section 8(a)(3) of the Act by dischargingemployees Diane Enders, Susan McClain, andWanda Wright, by laying off five employees for 6-1/2 hours, or by refusing to recall employeeYvonne Harris from layoff. I also agree with mycolleagues that as found by the AdministrativeLaw Judge, Respondent did not violate Section8(a)(l) of the Act by engaging in surveillance ofemployees' union activities. However, for the rea-sons given by the Administrative Law Judge, Iwould not find that Respondent violated Section8(a)(1) of the Act by interrogating Harris, norwould I find that Respondent violated Section8(a)(3) by changing its policy regarding the distri-bution of employees' paychecks. Further, as Iwould dismiss the complaint in its entirety, I wouldnot set aside the election but rather would issue anappropriate certification of results.a In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board." SI'FFD N4AII SVC'I47)APPENDIXNOICE TO EMPI YE'iSPOSTED BY ORDER OF IFHENATIONAI. LABOR REI ATIONS BOARDAn Agency of the United States GovernmentWE WIL_ NOT interrogate our employeesconcerning their union sympathies and activi-ties.WE WIlL. NOT threaten our employees thatthey will be discharged or that we will discon-tinue operations because of their support forthe Union.WE WILL NOT change our established prac-tice of distributing the employees' paychecksprior to the lunch hour because of the employ-ees' union activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.EDGAR L. LANDEN T/A SPEED MAII.SERVICEDECISIONSTATEMENT OF THE CASETHOMAS A. Rccl. Administrative Law Judge: A hear-ing in this proceeding was held on October 24 and 25.1979, at Harrisburg, Pennsylvania, based on a complaintissued by the General Counsel of the National Labor Re-lations Board against Edgar L. Landen, t/a Speed MailService, herein called the Respondent or the Company.The final complaint, upon which the hearing was held,issued on August 31, 1979, based upon charges filed onvarious dates by International Brotherhood of Teamsters.Chauffeurs, Warehousemen and Helpers of America,Local Union No. 776, herein called the Union. The hear-ing was also concerned with objections filed by theUnion following a Board-conducted election in Case 4-RC-13460, which the Union lost. The issues presentedare whether the Respondent violated Section 8(a)(l), (3),and (5) of the National Labor Relations Act, as amend-ed, and/or improperly interfered with the election. Briefswere filed after the close of the hearing by all three par-ties.Upon the entire record, and from my observation ofthe witnesses, I make the following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTSpeed Mail Service, a sole proprietorship, is engagedin the operation of a letter shop in Harrisburg, Pennsyl-vania. During the year preceding issuance of the com-plaint, it performed services valued in excess of $50,000for various agencies and departments, including the Gov-ernor's Energy Council of the Commonwealth of Penn-sylvania. The parties also stipulated that during that sameperiod the Commonwealth of PennsN\vania purchasedgoods and services in excess of S50,(XX) from suppliers lo-cated directly outside the State I find that the Respond-ent is an employer engaged in commerce \within themeaning of the Act.11. IHI I ()OR OR(i.NIZA'I ION INO()I \tVI)I find that International Brotherhood of Ilcamsters,Chauffeurs, Warehousemen and Helpers of America.Local U0nion No. 776, is a labor organization \0 ithin themeaning of Section 2(5) of the Act.111. THE UNFAIR I ABOR PR\( I(LSA. A Picture oj'the C(uscThis case arose out of a union campaign amiong etm-ployees in an appropriate bargaining unit folloss ed b aBoard-conducted election which the Union lost. 3et ceellthe start of the union activity and issuance of the Genler-al Counsel's final complaint, the employer did a numberof things in the course of its continuing business mantdirectly affecting the interests of individual employeesIn the end, as reflected in the last and novw outstandingcomplaint and in certain objections to the election ll hichthe Union filed, the Respondent is charged with havingillegally refused to bargain with the Union from thleoutset, with having illegally discharged certain employ-ees in retaliation for their prounion activities, and withhaving deliberately cut the hours of work of a greatnumber of employees, again as a planned technique tocoerce them away from voting in favor of the Union.The Respondent denies all these allegations and con-tends, in defense, that all it did at any time was simpl5carry on its business as it always had done, with everyact in question justified by economic business consider-ations. And, of course, the duty to prove that any viola-tions of the statute were committed by the Respondent isan affirmative burden resting upon the General Counsel.There are a number of unexplained oddities runningthrough both the transcript of testimony and the docu-ments received in evidence. The foremost activist in theunion activity was an employee named Cris Wissler. Itwas he who, in mid-November 1978, contacted theUnion, obtained pamphlets and union authorizationcards, and distributed them among the employees atwork. He did this beginning on November 20, whenthere were 23 employees altogether in the bargainingunit, including H. C. Clark, whose alleged supervisorystatus is disputed. Within 2 days Wissler had successfullysolicited signatures to 12 cards, in each case-as the em-ployees themselves testified-giving the card to the em-ployee and the employee returning it to him personall.On November 21 the Union wrote a letter to the Compa-ny, claiming majority status and demanding recognition.And on November 27 it filed a petition for an electionwith the Board, Case 4-RC-13460. Two davs later coun-sel for the Union personally signed a formal charge withthe Board, Case 4-CA-9799, accusing the Company inplain language of having discharged Wissler on Novem-ber 29 "in order to discourage membership in the Team-SPEED MAlt SERICE 4 , 48()DECISIONS OF NATIONAL LABOR RELATIONS BOARDster Local 776." This precise accusation-that Wisslerhad been illegally fired on November 29-was restated,among other things, in a second charge filed by theUnion on January 25, 1979, Case 4-CA-9918. And againthe next day, when the Union filed a formal amendmentto this last charge, it for the third time repeated this alle-gation about Wissler's having been illegally discharged.As these various charges, plus the election petition,were processed in the oard's Regional Office, no lessthan three successive complaints were issued-one onJanuary 29, 1979, one on March 21, and the last, a con-solidated one on which the hearing took place, onAugust 31. Nowhere in any of these complaints is thereany reference to Wissler's discharge. As a witnessWissler only added to the puzzle; all he said about hisemployee status is that he was at work until March 27,when he quit of his own volition.As already stated, this is essentially an inference case-i.e., do all the facts, by rational inference, prove the cor-rectness of all the complaint allegations? There are multi-ple allegations of employees-individually named-beingsent home during the workday, and of others being laidoff a day now and a day then, ostensibly because therewas not enough work left but really to implement antiun-ion animus. With the Union itself saying, again and againin formal documents, that the ringleader of the move-ment was fired in November, I must believe he was atleast sent home, laid off, or deprived of work in somefashion-however the "discrimination" be phrased. But ifthe Board investigations found nothing wrong in the waythe Company treated him, it means-as the Respondentkept repeating throughout the hearing-that temporarylayoffs or reduced rescheduling of hours because of in-sufficient work-was in truth its forced method of oper-ation. With this, the suggested inference of illegal moti-vation in the occasional, temporary layoffs of other em-ployees-puppets in the union campaign compared toWissler-is greatly weakened.The final complaint, issued more than 4 months afterthe April election, finds fault with the Respondent's re-fusal to recognize the Union back in November, and onthat basis the General Counsel asks for an affirmativeorder to bargain now in spite of, the fact that the Uniondid not win the election. But in none of the charges itfiled did the Union charge the Company with wrongdo-ing in withholding exclusive recognition. Who couldknow better than the Union itself-and its active protag-onist-whether the Employer had so "outrageously" or"pervasively" mistreated its employees as to make a reg-ular election impossible? See N.L.R.B. v. Gissel PackingCo., Inc., 395 U.S. 575 (1969).One more preliminary comment. The Respondent's re-cords show that its practice is, and has long been, to giveraises-rather small ones-with some frequency. Thereseems to be a considerable turnover in its staff: in mostjobs no very great skill is required; and the starting payis not far from the minimum wage required by law. Un-derstandably, therefore, raises, albeit not at predictableintervals, are to be expected. The General Counselplaced into evidence records showing every raise givento each and every employee from the beginning of 1978to the time of the hearing in October 1979. Many ofthese raises were given between the filing of the Union'srepresentation case petition in November and the elec-tion the following April. Asked did the "informationabout the rates of pay have a relationship to any issueraised in the complaint," the General Counsel replied, onthe record, "It bears no issue to the matters raised in theCA Case. "It is not part of the General Counsel's case."In disagreement, counsel for the Union then stated: "Yes,it does. Objection 10 states the Employer gave raises tohis employees to discourage them from voting for theUnion. ...It would be objectionable conduct."It has been said of old that an employer's conduct canbe "objectionable" and suffice to set aside the results ofan election and yet fall short of constituting the commis-sion of unfair labor practices under this statute. One asks:Can this approach possibly apply to raises given while anelection is anticipated? If the raises are "Objectionable,"it means the employer did wrong in giving them at thatmoment. But J.L.R.B. v. Exchange Parts Company, 375U.S. 405 (1964), holds a raise given at that moment to bethe clearest violation of Section 8(a)(1) of the statute. If,instead, the raises given during the pendency of an elec-tion petition reflect no more than continuance of an es-tablished practice, as the General Counsel of necessitywas conceding in the case at bar, they can not be faultedfor any reason.B. The 8(a)(1) AllegationsAmong the issues to be decided are the discharges ofsix employees. There is no direct evidence of antiunionanimus in the dismissal of any one of them. Each wastold at the time what the Respondent claimed the reasonto have been, always matters unrelated to union activi-ties. Moreover, the Respondent came forth as to all sixwith what on its face is a prima facie case of dischargefor just cause. Yet it is true both that the discharges oc-curred during the organizational campaign, and thatmanagement knew some of its employees, identified ornot, were joining up with the Union. As to direct evi-dence of record indicative of wrongdoing, apart fromwhat inference may be warranted by the timing, it is lim-ited entirely to statements attributed to an employeenamed Clark. Clark was a regular full-time employee ofthe postal service, and, his being knowledgable abouthow the post office operates, he was a good man to havearound. The Company's business is to prepare, sort,mark, group, and bag mail for large senders, much of itcommercial, and then place it in the hands of the postoffice for speedy delivery. Clark worked nights full-timefor the post office and then about 40 hours a weekduring the day for the Respondent.It is a question on this record whether, as the GeneralCounsel alleges, Clark was a supervisor within the mean-ing of the Act. If he was not, any thoughts expressed byhim on the subject of unionism would not be bindingupon the Company. In that case there would be nodirect evidence at all to prove the discharge or layoff ofanybody violated the statute. There were only about 23rank-and-file employees altogether. Over them, everyday, there was Edgar Landen, the owner, his wife,Donna, who assisted him, two others-Lynda and Vicki SPEED MAll. SERVICE'F481Daniels-referred to as supervisors by the witnesses. anda man named Brown, who was over Clark and had moreto do with running the shop regularly than anyone else.One witness after another testified that it was Donnawho sent them home when there was no work; refer-ences to the other two women was also by the GeneralCounsel's witnesses, who called them supervisors with-out hesitancy. And that Brown really exercised greaterauthority than Clark could not be clearer. Landen, ofcourse, was all over the place every day. This makes 6supervisors over 23 people. With this, the idea that Clarkalso managed the business becomes less and less persua-sive.Sometime after the election, as well as after all thegoings on that are now alleged to have been illegallymotivated, Brown left the Company and Clark was pro-moted to his position. The parties agreed that from thatday on Clark did exercise supervisory authority. As towhat work he did before the election and what manage-rial assistance he contributed in the shop, I think, and Ifind, that Clark was not a supervisor as defined in theAct.There is no question, as the Respondent's witnessestestified and as none of the many employee witnessescontradicted, that Clark had no authority to hire or dis-charge people, to recommend raises or reductions in pay,to discipline anyone, or to effectively recommend anysuch action. In fact, there is no substantive indicationthat in the successive assignment of jobs to one employeeafter another, which he did do, Clark's activities boreany relationship to the take home pay of any of the em-ployees. He was hourly paid, like everybody else. And,again like the rest of the rank-and-file, when there wasnot enough work he too was simply laid off temporarily.Experienced in post office methods, Clark wentaround adjusting, repairing, and setting up the varioussorting and stamping machines in the shop. He usuallycame in early in the morning and learned what jobsthere were that had to be done. Both the volume and thekind of work varies from day to day. Some of the em-ployees were better than others at reading rapidly, at lift-ing heavy things, at operating certain machines, etc. Theentire thrust of the evidence said to prove supervisorystatus is the fact that Clark "assigned" work to thepeople in the shop. The whole operation is a continuingflow of "jobs," each with a so-called job ticket showingthe starting and completion hour and minute by the em-ployees. When the employees arrived at the start of theirshift, somebody had to tell them what to do. When aperson finished one job another had to be assigned tohim. And always the particular job given had to be of akind that employee knew how to do. The flow of jobswere scheduled in the office and Clark worked fromthose written schedules every day.In the sense that Clark had knowledge of which em-ployees knew how to do this job and which knew howto do that job, or in the sense that he looked and sawwho had first finished one job and was ready for an-other, I suppose one could say he exercised judgment,even independent judgment, as the General Counselstates in her brief. But this contribution could also becalled "routine."According to the testimony of Barbara omasko:"John Clark would tell me at o'clock where I was tobe placed, and then during the dav he would come overif there was something else to do. .. .In between thattime other people might have something to do, and theywould tell me. Mainly it was John Clark. Hie would tellme corrections and I would make corrections.... If Iwrote a zip code wrong. he %would tell me that it Iwaswrong.... I never got a straight answer or definiteanswer of who was my supervisor." Blaine Nornholdtestified: ". .. when I came in he always assigned whereI was suppose to go, what job I was suppose to do."Robert Fazzolari testified: "If I had to go make a run, hewould come in and tell me to go bag it, or he wouldswitch me wherever I was needed." Kevin Baim testi-fied: ". ..he always brought me my material for themachine I was suppose to set up, and told me what job Ishould be running. ...What he carried out was a com-puter sheet with the labels and stuff on it. He told methis was what I have to set up for the machine." WandaSantiago testified: "Q ..do you know if anyone toldhim [Clark] to assign you to this work? A. I don't know,but to the best of my knowledge whoever is in the officemakes up those work schedules, and J.C. just follows thework schedule as to what has to go out and when it hasto be out." Diane Enders testified: "I ran a machinecalled Pitney Bowes and if I was on that and my workran out, J.C. would tell me to go out in the back roomand do hand jobs or go to another machine."With this from the employees, Clark's description ofwhat his "assignment" of work amounted to must be ac-cepted literally: "Mr. Brown advised me through his au-thority [to] do this for him.... Assign different peopleto different jobs. The ones that could read jobs, put themon a reading job. The one that could operate a machine,put them on a machine for him.... I am just out onand off at different times finding material to go for dif-ferent jobs and stuff. If somebody wras there for stuff tobe received and nobody else woas there, I Mwill receive itat that time." Cf. Vapor Corporation. 242 NLRB 776(1979).In support of the contention that Clark was in fact asupervisor, the General Counsel relies heavily upon awritten criticism of the man's performance placed in hispersonnel file by Brown. the manager. It is dated Febru-ary 10, 1978, and, in great detail, faults the man for thequality of his work At times the report criticizes Clarkfor unnecessarily quarreling with people when makingthe routine work assignments and generally creating dis-cord; but at times it says he did not push them enough tosee that work moved faster and more efficiently. Thedocument frequently refers to Clark as a "supervisor.I do not think that this document by Brown, despiteits use of the word "supervisor." can serve to alter theobjective evidence of what authority Clark exercised ayear later, at the time of the events here being examined.as detailed by one employee after another. rown didnot testify. There is no evidence by the lnman enploxecsabout Clark's pushing or dlri\ing them: mabhe lie was allunpleasant fellow to have around, but it remains a flactlthat no one attributed anx authority to him that could heSPEED MAIL SEIE 481 4S 2I)It ISI()NS ()I NA I()ONAI IA()R RE.A I ()NS ()ARDI)deerned clsistent wmith true super' isory status. It 1na hbthat IBrownl vanted Clark to act like a boss and that thenal simlplis refused to act s such. fThis criticism Ila\also explain whvy lBrown later quit the CompanN, andw hy Clark wk as then promnoted to true supervisoor status.If anything. the docule)ilIl dispro ves the asseC'tionl, ill tilheLnioii's post-hearing brief, that Ilrown was no more thana hidden shadow; , not to be otllted ill the Iunlcrical for-null.a comparing the number of supervisors \with thesuniher of rank-and-filers.As already stated, I do not think any antagoniism to-\wards te Union voiced by Clark could be used to sup-port the requested inference of unlawful purpose il any-thing the Respondent did. Nevertheless, for reasons thatwill be explained below, I think it best to set out the co-ercive statements said to have been uttered by him.'Yvonne Harris testified that on November 20, 1978,Clark asked her had she signed a card for the Union,and, when she said yes. he added "that we would besorry because, and this is his exact words, Landen willfire us or he will close down the Company before he letsthe Union come in."Wissler, the card solicitor, testified that the very dayhe started obtaining signatures Clark called him awayfrom his machine and "asked me about the union cards,who was passing them out. I told him I was passingthem out. He said, 'You could lose your job for passingout these union cards, or if anybody gets caught signingthese cards they would lose their jobs."' When Wisslersaid it was he, Clark said that "they would get rid ofsome people if anybody is caught signing these cards. Hesaid that andetn would close up the building before helets the union come in."Clark denied having made any of these statements at-tributed to him by either Harris or Wissler. He alsodenied ever speaking of the Union with Harris. The rela-tive demeanor of the witnesses does not always give reli-able indication of where the truth lies. Both Wissler andClark were perhaps too precisely articulate and self-as-sured as witnesses. The one who impressed me most as areally credible witness was Harris. I do believe her asagainst Clark. I therefore find he did question her, andtold her he thought Landen would discharge card sign-ers and even close the shop. But I cannot and do notcredit Wissler against Clark's denial of having interrogat-ed him or voiced any threats to him. Nine days afterClark told him the owner of the business would close italtogether before having a union in the place, if Clarkdid say that, Wissler told Weinstock, the Union's lawyer,that he had been fired-in precise fulfillment of the nowalleged threat by Clark. Had Clark really said card sign-ers would be fired-and Wissler had admitted his ownsigning to Clark-he certainly would have reported theconversation if only to support his claim of illegal dis-missal. Weinstock is a very capable lawyer: had he heardany such thing from his client he surely would haveplaced it i his charge. He did not. If there is one thingall experienced Teamsters lawyer would do it is to addprecisely such violations of Section 8(a)( I) of the Act ina charge filed with the Board. How many times has aGeneral Counsel argued that an employer's failure toassert an economic defense i a statement signed at thetime of the evcnts an indirect admission against inter-est-serves to disprove a later affirmative defense.' Theidea is no less relevalnt froni the other side of the table.C. ifrighl. ,Mc (Clain, and EeIderIn this shop mistakes occur often in the sorting, mark-ing, and packaging of mail in thousands of pieces. E enbefore the union activity started there were times whenmail was sent back from the post office for redoing be-cause the work had not been done right. In fact, therehad even been times when a customer service representa-live of the post office had come to the shop to complainof errors and to try to help straighten things out.In January 1979 multiple mistakes were made in alarge shipment so that the whole thing was sent backfrom the post office three times, each time a rejection ofthe entire shipment consisting of many bags of mail. Itwas the mass mailing of a magazine called EDUC. Thepost office reported a 17.8-percent measure of mistakeswhen first sending it back on January 8, a 15.8-percentmeasure of errors on January II and a 21.3-percentmeasure of errors on January 18 when all the bags ofmail came back the third time. Each time the job waas re-sorted again by the employees without success. Landen,the owner, had an inspector come from the post office toexplain the problem to the employees even before thethird attempt. In addition, Martha Jackson, a customerrepresentative, was sent by the post office to warnLanden that if errors of this kind happened again hisentire license to do this business might be canceled. Thisis the only kind of work the Respondent has been doingsince 1966. and cancellation of the license would meanthe end of all jobs. Landen asked Jackson to speak to theemployees as well. She did, and, as all three of the laterdischarged ladies admitted, Jackson did talk to them ofthe danger of losing the license. inally, the work wasredone by Clark and an employee named Keiffer, appar-ently among the more skilled or experienced workers.O()n January 19, after the job had come back the thirdtime, Landen discharged three employees-Wright,McClain, and Enders-and told each of them, as theytestified, the reason was the mistakes they had made inthe EDUC job. All three of them had signed union au-thorization cards 2 months earlier, although there is noevidence that the Respondent had knowledge of suchpersonal identity of the unioneers. The complaint allegesthat the three ladies were fired because of their union ac-tivities. At the hearing, the General Counsel's theory ofillegality was ambiguous. If the argument is that therewas no sufficient reason for discharging anybody, it mustcertainly fail, if only in the light of a three-time repeateddisplay of incompetence followed by the post office'soutright threat to kill oflT the entire business. If insteadthe argument is that the evil intent is to be seen in theselection of these particular three employees, one mustthen look at the others who had also worked on theFDIUC job. The Comp;tny keeps a precise record of allhourly work done on each and every job; this is put to-gether from the job tickets the employees keep sigiingall day. The record of work done on the EDUC job inquestion--co \;ring all three times it came back from the SPEFD MNAll SFRVIC[483post officc --show, s that fixve others, each of whom hadalso signed union cards, did some x\ork on that job.There are also somenic names on that 'job wsork" record ofemployees who had not signed cards four of themn.Would a random hand, free of antiunion prejudice, nec-essarily have come up vith a different group of threedismissals? This question is put to rest by the most sig-nificant fact of all shown by the work record of the job.These three women worked on it more than any oneelse-and this is the reason given by Landen at the hear-ing for having selected them. They worked 21, 17, and10 hours, respectively. In contrast, the nonunion work-ers-to quote a phrase-put in only an average of 2-1/2hours each on the job. A prinma ficie case in support ofthe affirmative defense of discharge for cause is thereforewell shown.I find the evidence insufficient to prove that any ofthese three women were discharged in violation of theAct.D. LayoffsIn a number of paragraphs the complaint speaks ofpeople having been "laid off." at times indicating a pre-cise number of hours, at times speaking of days perweek, and at times adding they were never recalled. Thisfailure to call a discharge a discharge, or a temporary,partial layoff nothing more than what it really is, con-fuses things. It ould be best, therefore, to speak interms of what the witnesses said and what the exhibitdocuments show.The Respondent has long resorted to a system of dis-tributing necessary layoff time among the employees inorder that as few as possible suffer total layoff whenthere is not enough work for everybody. It first asksthose who so desire to take complete leave, and then ar-ranges for many to work 2 days one week and 3 thenext, for as many weeks as the lack of work makes nec-essary. This happened in January 1979. Just when this"crew" system began on that occasion, and when itended, is not clear of the record; indeed one or two em-ployees who were involved recalled that it affected themin December. The payroll records received in evidencedo not show a definitive picture, regular rearrangementof days, or hours worked, nor, indeed, exactly whichemployees did less than the usual 40 hours per week be-cause of the necessary rotation of layoff time in that par-ticular period. In any event, the complaint names 12 em-ployees and alleges that the Respondent reduced theirwork hours sometime between December 28 and January31 to discourage union membership, and thereby violatedSection 8(a)(3) of the Act as to each of them.Another similarly vague and indefinite complaint alle-gation says that, "about" end the of November or the be-ginning of December, five employees were sent homeearly. The employees so named, all of whom had signedunion cards earlier, said that at 9:30 a.m. one day theywere told there was no more work for them to do andthat they should go home. They did and lost 6-1/2 hoursof work. Whether any other employees were also senthome that day for the same reason. but are not named inthe complaint, is unknown1. Again the complaint allegedthat the Respondent violated Section 8(a)(3) of the Actwhen it sent home the particular five persons named.At the hearing it was not clear s whether the GeneralCounsel was arguing that there really '*,as enough orkfor everybody on both these occasions and that theCompany simply s anted to hurt people, or, instead, thatit wras necessary to lay some people off for awhile andthat the unioneers were selected for an illegal purpose.lach of the 12 employees named in the complaint hadsigned a union card.But the trouble with this statistical picture is that thehours worked records do not reflect a 2-day workweekno\s and a 3-day workweek then with any precision.Moreover, it also shows that others, not named in thecomplaint and not card signers, also did much less than40 hours of work some weeks throughout the month ofJanuary.I do not think that the relevant evidence, considered inits entirety, suffices to support either of these allegations.To start with, a number of employees testified that masslayoffs like this "crew" system had often happenedbefore. Wanda Santiago testified: "Every year since Ihave been there we have been on shifts off and on. Nowask what month, I don't remember.... We don't getthe same jobs every month. It is hard to say when theyare going to come in. Maybe this month is going to befull and the next month it is going to be slacked off."Wanda Wright was asked had this "crew" method hap-pened before, and she responded: "Yes. in the summermonths ...twice because I was there two summers."Mary Keiffer, who also went on the "crew" shift in Jan-uary but is not named in the complaint, testified this hadhappened every since she joined the Company in 1972.Asked why, she said: "There was no jobs coming in, sowe were on shifts. There was only enough to keep thepeople working a couple of days." Keiffer also said thatthis used to happen in the winter as well as in thesummer months.With this from the employees, there is no reason fordiscrediting the testimony of the owner, Landen, whosaid that because of a seasonal rush the post office asksprivate printers, like the Respondent's customers, not tosend out mail at that time. Maybe the crew system wasnot used as often as Landen said at the hearing, but Imust believe it was a normal aspect of the business.Landen also said that, when people have to be sent homefor certain periods of time for lack of work, there isalways the question of what kind of work is lacking andwhat kind remains to be done. His statement was that inthe selection of individuals to be affected the special skilland experience of some is matched to the work that hasto he done. This statement runs through the record againand again as a fact of life, not only when groups must gohome, but even every day as work is assigned to peopleconstantly.But the major reason why the complaint fails in thiscase is that there simply is not enough ex idence of illegalmotivation to offset the perfectly plausible economic ex-planation for what happened. Throughout the period inquestion there ,,ere about 22 rank-and-file employees al-together. Apparcnrtl\, 13 had signed union cards ()f ne-SPEED MA!! SRVICE 483 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDcessity, any kind of mass layoff had to reach to a sub-stantial number of card signers. But more important,while it is true that in a small establishment the employerwill very likely know what is going on, it does notfollow that one can conclude, without more, that he alsoknows which employees favor the union and which donot. The employees said they first started wearing unionbuttons or stickers after the now so-called mass disciplin-ary layoff of December. The only person wyho voiced anantitinion attitude, if he did, was Clark. And the fact thathe was not a supervisor, and did not speak for manage-ment, is further illustrated by the General Counsel's ownevidence of how the crews was selected. Some of theemployees put on crew in January tried to create the im-pression that Clark picked the victims. But three employ-ees-Harris, Santiago, and Enders-said they were toldby Donna (a conceded supervisor); McClain said she waslaid off by Mrs. Landen; the two others-Fazzolari andBaim-said that Clark had a sheet of paper prepared bysomeone else, and merely read off some names alreadywritten there.I find insufficient proof that the general layoffs,whether in December or January, and however articulat-ed in the complaint, were illegally motivated.E. Barbara TomaskoA better example of the blunderbuss, catch-all charac-ter of this complaint is the case of an employee namedTomasko. The complaint precisely says she was laid offon January 12, and that this was a violation of Section8(a)(3) of the Act. Significantly, Tomasko is also namedin two other places in the complaint-once in the De-cember layoff of 5 people, and again in the January"crew" layoff of 12. As to her it seems the GeneralCounsel shot three arrows into the air.Called as a witness, she said she was laid off in "thebeginning of January," and then added, "We were goingon crews, working every other day." The record showsthis woman did some work every week during Januaryexcept the week ending January 25. Asked why had shebeen "laid off," she said, "I was told I would be calledwhen there was more work." Asked why she had beensent home, she said: "I was told because I couldn'tread." When asked had she been reading since her em-ployment, she answered, "On and off."This woman signed a union card on November 21. Shewas given a raise on December 15. How an employercould coherently reward an employee with a raise onemonth and the next illegally discriminate against herwith discharge, both within the timespan of her unionactivity, I do not understand. She later resumed worklike everybody else. The election was scheduled forApril 18. On April 6, according to the records, the Com-pany gave her still another raise. Would an employerwho got rid of an employee as part of a campaign todefeat the Union in an election call her back, and evengive her a raise before the election? The complaint mustbe dismissed as to Tomasko also.F. Yvonne HarrisHarris started to work for the Respondent in October1978. The complaint alleges that by discharging her inJanuary the Respondent committed an unfair labor prac-tice. The only evidence said to prove this allegation isher testimony that in January, while she was working 3days one week and 2 days the next, she was told she wasbeing "laid off" with the stated reason that "there wasn'tenough work." She was not recalled. But the witnessalso said that Tomasko and Sharp were also with herthat day nd that Vicky Daniels, the supervisor, told allthree of them they were "laid off" for lack of work. Thetrouble with this story is that the other two were not"laid off" but only subjected to the arrangement called"crew" elsewhere in the same complaint. All I can see inall of this is that Harris, like the 11 others named in the"crew" discrimination paragraph of the complaint, wastreated like everybody else, except that she was never re-called. It is a sort of overlap once again in the samecomplaint.Can it be said that Harris was not recalled because ofher unionism? I think not on this record. She got a raiseon November 30, after she signed a union card. Landen,the owner, said she was initially laid off in the group be-cause of lack of skill. There was nothing in this record torefute that assertion. This complaint allegation has alsonot been proved.G. Holly KellerThe last employee said to have been illegally dis-charged is Holly Keller, who came to work in October1978. Again, the only evidence on this issue is Keller'stestimony that she was "laid off' on December 27, andwas told at the time "that there wasn't anymore work..and they would call us back when there was enoughwork." Keller also said that she was in fact recalled inMarch but later quit of her own accord. Landen's testi-mony as to this lady fits perfectly. He said she was senthome temporarily because there was "no work for hercapability" and for no other reason, and that later shewas recalled because there was work she knew how todo.Injection of this employee's name in the complaint il-lustrates how haphazardly a layoff here or there-com-pletely out of context from the picture as a whole-issimply elevated to major significance with no realreason. As I look at other objective facts of record, Imust also dismiss this allegation.The essential thrust of the charge is, as it always mustbe in an 8(a)(3) case, that the Respondent was ill-moti-vated against her, wanted to get rid of her to help killoff the union election. The complaint issued on August31, and alleges that the Company "continues to ...refuse ...to recall ...or reinstate said employee."With her direct testimony Keller gave the lie to this partof the complaint. There are documents prepared fromcompany records and received by stipulation of the par-ties as absolutely reliable. As to termination, they showKeller was "terminated" on March 23. (See G.C. Exh.18.) The lady having said she quit voluntarily in March,there is no way of reconciling her testimony with the re- SPEED MAIL SERVICE485cords. More important, if she was terminated in March,and only in March according to the records, it means shewas not laid off with finality on December 27 as she saidat the hearing. It means, in the light of the total record,that on or about December 27, she, like the 12 otherslisted elsewhere in the complaint, was simply laid off fora while because of lack of work. The truth therefore fitsall this into the Respondent's explanation of the wholestory.And finally, reverting to the basic idea of antiunionmotive, the lady was recalled in March whatever thedate might have been. The election was a few weeks off.Does an employer who has a perfectly good excuse tosend a prounion employee home for lack of work callher back just before voting time if in his heart he is de-termined to flaut the law to defeat the election? I thinknot. H. The 8(a)(5) AllegationThere is no dispute as to the appropriate bargainingunit in this case; it is set out in the complaint and agreedto by the Respondent. The record also shows there were23 employees in the bargaining unit in November 1978.The record also shows 12 of the employees then in theunit signed union cards by November 22, 1978. I find, asthe complaint alleges, that as of that date the union rep-resented a majority in the agreed-upon bargaining unit.It is also conceded that the Respondent refused toextend recognition upon demand at that time. I can makeno finding on this record that the Respondent violatedSection 8(a)(5) of the Act by refusing to extend recogni-tion at that time.The complaint does contain two precise allegations ofviolations of Section 8(a)(1) of the Act.Wissler, the union activist, spoke of a desk near thework area where he used to keep some personal belong-ings. He testified that I day about 3 weeks after he start-ed soliciting signatures to union cards he saw Clark andBrown, the manager, near the desk, and that Clark took15 union cards, 2 of them signed by employees, out ofthe desk, placed them in a magazine belonging toWissler, and walked away. Wissler added that, when hethen accused Clark of taking his union cards, Clarkdenied it, saying he was authorized to use that desk. Atthe hearing Clark denied having removed any unioncards from the desk.Wissler was not a convincing witness, and I thereforecredit the denial. He started by saying no one but heused this desk. If such was the case, any supervisor look-ing into it would appear to be engaging in "surveillance"as the complaint alleges. But as he went on Wissler ad-mitted he kept logs of incoming and outgoing productionrecords there. On cross-examination he went further andsaid he "imagined" the owner, Landen, also had accessto the desk, and that, as to Mrs. Landen, he "guessed"she also did. Finally, asked was Brown authorized to usethe desk, the witness answered, "Not really." With hisI Ignoring her own complaint. in he brief the General Counsel arguesthat Landen called Keller back to "work only because, having "flexed hismuscles," his ultimate purpose of defeating the tUnion in he election hadbeen accomplished Such reasoning, from the fact, of record, is unpersua-siveadmission that production records were maintained inthat desk, one must believe Clark's testimony that allsorts of company records were kept there, that the deskwas always open, and that all members of managementused it regularly. This record does not support the alle-gation of illegal surveillance.Before the organizational campaign started, it had longbeen a practice to distribute the weekly paychecks at orabout 11:30 a.m., before the lunch hour. A few weeksafter the union movement was born, without explanationthe Respondent changed this and started to give out thechecks at or about 2:30 in the afternoon instead. Afterthe election was over the old system was restored.Landen's explanation for this temporary change sitspoorly in his mouth. He said that employees were usingtoo much of their alloted lunchtime to go to the bank,and as a result either returned late or ate their lunches atwork, an interference with production and a confusingactivity in the work area. He added he reverted to theold system when the employees got the "point." Thisstory is completely inconsistent with Landen's failure totell the employees anything at all as to what his reasonwas when he made the original change. Why did he nottake the allegedly corrective action before all this hap-pened? If to his unpersuasive explanation is added thecritical timing, the conclusion is inescapable that the realpurpose was somehow to get back at the employees forturning towards the Union. Cf. The May DepartmentStores Company, 191 NLRB 928 (1971).That this was an inconvenience to the employeescannot be denied; but to say it coerced them requiressome straining. In any event, even if it were found thatthis change in the moment of delivery of paychecksamounted to the commission of an unfair labor practice,it would be but an isolated, very minor violation of thestatute, not really enough to justify issuance of a formalcease-and-desist order.Finally, that dismissal of this entire complaint is notunwarranted is shown tangentially in the Union's brief.Again and again its attempt at inverse reasoning illus-trates the absence of that direct proof required underBoard law. See .L.R.B. v. Glenn Raven Silk Mills, Inc.,203 F.2d 946 (4th Cir. 1953). To prove Clark was a su-pervisor, the brief refers to "the mysterious Mr. Brown,"while ignoring the extended written statement of theman received in evidence. Because the employee wit-nesses had no occasion to speak of their manager, it isargued that "presumably he is frequently away from theproduction area." But the negative does not prove thepositive. At another point the brief asks for a "reasonableassumption" that Clark was a supervisor merely becauseLanden told him to keep quiet about the Union. TheUnion lost the election; does that outcome prove, as thebrief suggests, that the Respondent brought about suchresults by illegal conduct? It will be recalled that HollyKeller was recalled before the election. The brief hints atillegal motive in the very act of recall: "By effecting thelayoffs Respondent displayed to the union supporters itability to punish 'disloyal' employees with economicweapons. Having displayed its economic prowess Re-spondent loses nothing by recalling an occasional em-SPEED MAIL SERVICE 48- 486DECISIONS OF NATI()NAL L.ABOR RELATIONS BOARI)ployee to full-time status." Most revealing of all is thelight placed upon the Respondent's failure to dischargeWissler, the union ringleader. It says he was retained inorder to avoid a finding of illegality which the LaborBoard surely would have made. By this reasoning, thefact that an employer does not discriminate proves itsintent to discriminate!ORDER2I hereby recommend that the complaint be, and ithereby is, dismissed in its entirety.2 Ill the event no exceptions are riled as provided by Sec 102 46 of teRules and Regulations of the National l.abor Relations Board, the flid-In keeping with the foregoing findings of fact and con-clusions of law, I recommend that the Union's objectionsto the election in Case 4-RC-13460 be overruled.ings, conclu-iolls. ad reconlmended Order hreirl shall, as pro, ded ilSec 12 4 of the Rules, and Regulallons, he adlpled h Ithe Bioaird alidbecome its indings, conclusionls and Order, ild iall objection theretoshall he deemed waived fr all purposes